Citation Nr: 0431270	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  03-14 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel






INTRODUCTION

The veteran had active service from November 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The veteran's claim was previously before the Board, and in a 
February 2004 remand it was returned to the RO for additional 
development.  That development has been completed, and the 
claim is once again before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary for the veteran's claim of entitlement to a rating 
in excess of 50 percent for PTSD.

The Board notes that the veteran failed to report for VA 
examination scheduled for April 2004 in conjunction with his 
claim of entitlement to an increased rating evaluation for 
PTSD.  In an August 2004 supplemental statement of the case, 
the veteran was informed that his claim had been denied as he 
had failed to report for the examination.  In particular, the 
RO notified the veteran that, pursuant to 38 C.F.R. § 3.655, 
when a claimant fails to report for an examination, without 
good cause, that was scheduled in conjunction with a claim 
for increase, the claim shall be denied.   See 38 C.F.R. § 
3.655(b) (2003).  The RO continued to deny the veteran's 
claim.  

In a September 2004 statement, the veteran asserted that at 
the time he received VA's letter, he was having heart valve 
replacement surgery and was only now "back on his feet."  
The Board finds the veteran's statements indicate that good 
cause exists for his failure to report for the examinations.  
As such, another examination should be scheduled to determine 
the nature and severity of the veteran's PTSD. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is remanded for the 
following action:  

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to ascertain the severity and 
symptomatology of his PTSD.  Any and all 
indicated studies, tests and evaluations 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, paying 
particular attention to the September 
2002 psychological examination report.  
The examiner is specifically requested to 
offer comments and an opinion as to the 
following: 
(a) Describe the current nature, 
extent and severity of 
symptomatology associated with the 
veteran's service-connected PTSD.   
(b) Identify and distinguish the 
symptomatology due to the veteran's 
service-connected PTSD from that 
due to other nonservice-connected 
psychiatric disorder(s), if 
possible.  Specifically, the 
examiner should comment on the 
relationship, if any, between the 
veteran's service-connected PTSD 
and any other diagnosed psychiatric 
disorder.
(c) Indicate whether the veteran's 
service-connected PTSD results in:
-occupational and social impairment 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood; or
-total occupational and social 
impairment.
Examples of the symptomatology 
required for each of the above are 
set forth in VA Rating Schedule's 
General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130 
(2003).

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the reports.  The examiner should 
indicate that he reviewed the veteran's 
claims folder in preparing his opinion.

2.  The RO should then review the record, 
including any medical evidence added to 
the record since issuance of the August 
2004 statement of the case and 
readjudicate the veteran's claim.  If the 
determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




